Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20      PageID.1499    Page 1 of 16




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  EXECUTIVE AMBULATORY
  SURGICAL CENTER, LLC, as assignee
  of TAMIKA BURRELL,                              Case No. 18-cv-14094

                             Plaintiff,           Paul D. Borman
                                                  United States District Judge
        v.

  STATE FARM MUTUAL
  AUTOMOBILE INSURANCE
  COMPANY,

                       Defendant.
  ______________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
    RECONSIDERATION (ECF NO. 25) AND DENYING DEFENDANT’S
           MOTION FOR JUDICIAL NOTICE (ECF NO. 27)
                                      INTRODUCTION

       On March 3, 2020 the Court issued an Opinion and Order denying

 Defendant’s Motion for Summary Judgment (ECF No. 9). Executive Ambulatory

 Surgical Ctr., LLC v. State Farm Mut. Auto. Ins. Co., 442 F. Supp. 3d 998 (E.D.

 Mich. 2020) (ECF No. 22.) In the Opinion and Order, the Court held that Plaintiff

 Executive Ambulatory Surgical Center, LLC’s (“Executive Ambulatory’s”) claims

 against Defendant State Farm Mutual Automobile Insurance Company (“State

 Farm”), seeking no-fault insurance benefits, were not barred under the doctrines of

 res judicata and collateral estoppel. (Id.)
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20          PageID.1500    Page 2 of 16




       On March 17, 2020, Defendant State Farm filed a Motion for Reconsideration

 of the Court’s denial of its motion for summary judgment. (ECF No. 25, Defendant’s

 Motion for Reconsideration.) State Farm argues that the Court palpably erred in

 determining that Executive Ambulatory’s claims were not barred by res judicata or

 collateral estoppel, and that the Court collaterally attacked and refused to honor the

 jury verdict and judgment entered by the 46th District Court and order for summary

 disposition and judgment entered by the Wayne County Circuit Court. (ECF No.

 25.) Defendant also filed a Motion for Judicial Notice (ECF No. 27), asking the

 Court to take judicial notice of two of its prior opinions.           After reviewing

 Defendant’s motions, the Court finds that none of the arguments clears the high bar

 for granting reconsideration, and therefore denies the Defendant’s Motion for

 Reconsideration and denies Defendant’s Motion for Judicial Notice.

                                 STANDARD OF REVIEW

       “A motion for reconsideration is governed by the local rules in the Eastern

 District of Michigan, which provide that the movant must show both that there is a

 palpable defect in the opinion and that correcting the defect will result in a different

 disposition of the case.” Indah v. U.S. S.E.C., 661 F.3d 914, 924 (6th Cir. 2011).

 Eastern District of Michigan Local Rule 7.1(h)(3) provides:


                                               2
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20          PageID.1501    Page 3 of 16




       Generally, and without restricting the court’s discretion, the court will
       not grant motions for rehearing or reconsideration that merely present
       the same issues ruled upon by the court, either expressly or by
       reasonable implication. The movant must not only demonstrate a
       palpable defect by which the court and the parties and other persons
       entitled to be heard on the motion have been misled but also show that
       correcting the defect will result in a different disposition of the case.

 E.D. Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is a defect which is obvious, clear,

 unmistakable, manifest, or plain.” Michigan Dep’t of Envtl. Quality v. City of Flint,

 296 F. Supp. 3d 842, 847 (E.D. Mich. 2017).

       “A motion for reconsideration which presents the same issues already ruled

 upon by the court, either expressly or by reasonable implication, will not be granted.”

 Ford Motor Co. v. Greatdomains.Com, Inc., 177 F. Supp. 2d 628, 632 (E.D. Mich.

 2001). “A motion for reconsideration should not be used liberally to get a second

 bite at the apple, but should be used sparingly to correct actual defects in the court’s

 opinion.” Oswald v. BAE Industries, Inc., No. 10-cv-12660, 2010 WL 5464271, at

 *1 (E.D. Mich. Dec. 30, 2010). It should not be “used as a vehicle to re-hash old

 arguments or to advance positions that could have been argued earlier but were not.”

 Smith v. Mount Pleasant Pub. Sch., 298 F. Supp. 2d 636, 637 (E.D. Mich. 2003). It

 follows, then, that “parties cannot use a motion for reconsideration to raise new legal

 arguments that could have been raised before a judgment was issued,” Roger Miller


                                               3
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20          PageID.1502    Page 4 of 16




 Music, Inc. v. Sony/ATV Publ’g, 477 F.3d 383, 395 (6th Cir. 2007), and parties “may

 not introduce evidence for the first time in a motion for reconsideration where that

 evidence could have been presented earlier.” Bank of Ann Arbor v. Everest Nat. Ins.

 Co., 563 F. App’x 473, 476 (6th Cir. 2014).

                                         ANALYSIS

       Defendant presents three main arguments in its motion for reconsideration:

 (1) the dismissal of Tamika Burrell’s Circuit Court case operates as an adjudication

 on the merits for purposes of res judicata, and because Burrell is ineligible for

 benefits, Executive Ambulatory’s derivative claims are barred by res judicata; (2)

 Executive Ambulatory’s claims are barred by collateral estoppel because Executive

 Ambulatory “stands in the shoes” of Burrell and the same parties, or their privies,

 had a full and fair opportunity to litigate the “eligibility” issue in the prior action;

 and (3) it was palpable error for the Court to collaterally attack the state court

 judgment and grant of summary disposition. (ECF No. 25.) The first two arguments

 were addressed by the parties, considered by the Court, and ruled upon in the Court’s

 March 3, 2020 Opinion and Order, and the third argument is unpersuasive, and

 accordingly Defendant’s motion fails to identify a “palpable defect” by which the

 Court and the parties have been misled.


                                               4
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20           PageID.1503     Page 5 of 16




       A. Defendant Has Failed to Establish a Palpable Error Regarding the
          Court’s Res Judicata Finding

       The background facts related to Defendant’s motion are set forth in detail in

 this Court’s March 3, 2020 Opinion and Order. Briefly, Plaintiff Executive

 Ambulatory seeks to collect payment of no-fault personal injury protection (“PIP”)

 insurance benefits for treatment it provided to Tamika Burrell, stemming from an

 August 19, 2014 motor vehicle accident. Defendant State Farm, Burrell’s insurer,

 filed a motion for summary judgment arguing that Plaintiff’s claims are barred by

 res judicata and/or collateral estoppel, based on a jury verdict in a state district court

 lawsuit brought by another medical provider, ATI, (“the ATI litigation”) and a

 summary disposition order in a state circuit court lawsuit brought by Tamika Burrell

 (“the Burrell litigation”).

       As the Court explained in its Opinion and Order, in Michigan, the doctrine of

 res judicata, or claim preclusion, “bars a second, subsequent action when (1) the

 prior action was decided on the merits, (2) both actions involve the same parties or

 their privies, and (3) and matter in the second case was, or could have been, resolved

 in the first [case].” Executive Ambulatory, 442 F. Supp. 3d at 1004 (citing Adair v.

 Michigan, 470 Mich. 105, 121 (2004)). The Court thoroughly examined and

 discussed each res judicata prong under the facts of this case and found that: (1) the
                                                5
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20           PageID.1504     Page 6 of 16




 prior actions between ATI and State Farm and between Burrell and State Farm were

 decided on the merits; however, (2) the two state court actions and this case did not

 involve “the same parties or their privies” and Executive Ambulatory did not have a

 “full and fair opportunity” to litigate its claims in those prior state court actions; and

 (3) this suit could not have been resolved in either the ATI or the Burrell litigation,

 because the benefits Plaintiff seeks had yet to accrue at the time those actions were

 brought. Executive Ambulatory, 442 F. Supp.3d at 1004-09.1

       In its Motion for Reconsideration, Defendant State Farm primarily reasserts

 the same arguments it made in its motion for summary judgment, which the Court

 thoroughly considered and addressed. Defendant argues, as it did in its motion for

 summary judgment, that Plaintiff’s claims are derivative of Burrell’s and if Burrell’s




 1
   In its Opinion, the Court discussed Massengale v. State Farm Mutual Automobile
 Insurance Company, No. 2:18-CV-11366, 2019 WL 4640307 (E.D. Mich. Sept. 24,
 2019) (Berg, J.), which involved similar facts and arguments to those asserted in this
 case, and noted that the court in Massengale found that the plaintiff’s claims were
 not barred by res judicata because Massengale did not have a full and fair
 opportunity to litigate the issue of whether she was injured in the auto accident in
 the prior state court litigation, and the two actions did not involve “the same parties
 or their privies.” Id. The defendant in Massengale, like the Defendant here, filed a
 motion for reconsideration of the court’s opinion, which was recently denied because
 defendant failed to identify a palpable error in the Court’s order. See Massengale v.
 State Farm Mut. Auto. Ins. Co., No. 2:18-CV-11366, 2020 WL 5702147 (E.D. Mich.
 Sept. 24, 2020).
                                                6
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20          PageID.1505    Page 7 of 16




 claim is barred, any derivative claim will fail as well. (ECF No. 25 at pp. 4, 7-11,

 PgID 612, 615-19; ECF No. 9, Def.’s Mot. S.J. at pp. 15-16, PgID 102-03.) “A

 motion for reconsideration which presents the same issues already ruled upon by the

 court, either expressly or by reasonable implication, will not be granted.” See Ford

 Motor Co., 177 F. Supp. 2d at 632. Defendant surprisingly contends that “it was

 palpable error for the Court to focus its inquiry on whether this Plaintiff’s claims

 could have been or even should have been adjudicated in the prior suits.” (ECF No.

 25 at p. 11, PgID 619.) However, whether “the matter in the second case was, or

 could have been, resolved in the first case,” is the third prong of the res judicata

 analysis under Michigan law, see Adair, 470 Mich. at 121, and thus it patently was

 not palpable error for the Court to consider and analyze this factor in its res judicata

 analysis. Accordingly, Defendant has failed to demonstrate a palpable error by

 which the Court and the parties have been misled with regard to the Court’s res

 judicata finding, and Plaintiff’s Motion for Reconsideration on this basis is

 DENIED.

       B. Defendant Has Failed to Establish a Palpable Error Regarding the
          Court’s Collateral Estoppel Finding

       Under Michigan law, the three elements of collateral estoppel are: (1) a

 question of fact essential to the judgment was actually litigated and determined by a
                                               7
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20         PageID.1506    Page 8 of 16




 valid and final judgment; (2) the same parties or their privies had a full and fair

 opportunity to litigate the issues; and (3) there was mutuality of estoppel. Radwan

 v. Ameriprise Ins. Co., 327 Mich. App. 159, 166 (2018); see also Estes v. Titus, 481

 Mich. 573, 585 (2008). In its Opinion and Order, the Court thoroughly considered

 and discussed each collateral estoppel prong, and found: (1) there appears to be a

 question of fact essential to the judgment that was litigated and determined in a valid

 and final judgment; but (2) the same parties or their privies did not have a full and

 fair opportunity to litigate the “no injury” issue in the ATI lawsuit because Executive

 Ambulatory “did not have a ‘full and fair opportunity to litigate’ its claims for PIP

 benefits, which had not even accrued at the time either of the state court complaints

 were filed and which were not the subject of either the ATI or the Burrell state court

 litigation;” and (3) mutuality of estoppel did not apply because Executive

 Ambulatory was not a party or in privity with a party in either state court action such

 that Executive Ambulatory had a full and fair opportunity to litigate the “no injury”

 issue. Executive Ambulatory, 442 F. Supp. 3d at 1009-12.

       In its Motion for Reconsideration, State Farm again argues, as it did in its

 summary judgment motion, that collateral estoppel requires the dismissal of this case

 based on the determination in Burrell’s case that she was ineligible for no-fault


                                               8
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20           PageID.1507     Page 9 of 16




 benefits. (ECF No. 25 at pp. 11-23, PgID 619-31; ECF No. 9 at pp. 17-22, PgID 104-

 09.) State Farm contends, again, that Plaintiff “stands in the shoes” of Burrell, and

 “[a]s Burrell’s case failed, so does Plaintiff’s case in this action,” and that the same

 parties or their privies had a full and fair opportunity to litigate the eligibility issue

 in the prior action. (Id.) Defendant further argues that the assignment “does not sever

 the claims, but binds them.” (ECF No. 25 at pp. 16, 21, PgID 624, 629.) However,

 the Court already addressed these arguments in its Opinion and Order and concluded

 that “Plaintiff Executive Ambulatory, as an assignee of Burrell, did not have a ‘full

 and fair opportunity to litigate’ its claims for PIP benefits, which had not even

 accrued at the time either of the state court complaints were filed and which were

 not the subject of either the ATI or the Burrell state court litigation.” Executive

 Ambulatory, 442 F. Supp. 3d at 1011.

       This holding has been buttressed by a recent Michigan Court of Appeals

 decision, Mecosta County Medical Center v. Metropolitan Group Property and

 Casualty Insurance Company, No. 345868, 2020 WL 1491755 (Mich. App. Mar.

 20, 2020), in which the court explained that “an assignee generally obtains only the

 rights possessed by the assignor at the time of the assignment,” and “[a]n assignee is

 not bound by a judgment that his predecessor in interest obtained after the


                                                9
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20        PageID.1508     Page 10 of 16




 assignment at issue, even though the defendants raised the assignment as a defense,

 because the assignee was not in privity with the assignor.” Id. at *3 (emphases

 added). The court of appeals explained that “[a] contrary rule would allow an

 assignor to cut off the rights of the assignee without affording him an opportunity to

 be heard and “[i]ndeed, it may constitute a deprivation of property without due

 process of law to extend privity to bind an assignee by a judgment entered against

 his or her assignor after the assignor assigned his or her right in the property.” Id.

 (emphasis added); see id. at *4 (explaining that an assignee does not “remain[] in

 privity with the assignor in perpetuity, such that the assignor can intentionally or

 unintentionally alter the assignee’s rights after the assignment.”). Thus, the court of

 appeals concluded, “[i]n this state, for the purposes of property law, an assignee is

 in privity with the assignor only up to the time of the assignment” and “if the party

 asserting preclusion has no other basis for establishing privity beyond the fact that

 the assignee succeeded to the assignor’s interest, the party asserting preclusion will

 not prevail unless the judgment was entered before the transfer at issue.” Id.

 Applying these established principles, the court of appeals held that the plaintiff

 medical providers “as the assignees of Myers’ interest, were not bound by the

 judgment rendered against Myers in the Wayne County action because they were


                                              10
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20        PageID.1509    Page 11 of 16




 not in privity with Myers [at the time of the judgment] and a decision to the contrary

 would extinguish their rights without providing an opportunity to be heard.” Id. at

 *4.

       Similarly, in this case, Burrell assigned her rights to Executive Ambulatory,

 at the latest, on September 18, 2018 (ECF No. 9-5, Assignment, PgID 143-44), well

 prior to the March 20, 2019 jury verdict in the ATI litigation and the June 27, 2019

 summary disposition in the Burrell litigation, and Plaintiff therefore was “not bound

 by the judgment rendered against [ATI and/or Burrell] in the [state court] action[s]

 because [it] w[as] not in privity with [ATI and/or Burrell] and a decision to the

 contrary would extinguish [Plaintiff’s] rights without providing an opportunity to be

 heard.” See Mecosta, 2020 WL 1491755 at *3.

       Defendant argues in its motion that Shures v. State Farm Mutual Automobile

 Insurance Company, No. 09-10514, 2009 WL 3052239 (E.D. Mi. Sept. 18, 2009),

 cited by the Court in support of its res judicata finding, supports a finding for

 Defendant on collateral estoppel. (ECF No. 25 at pp. 12-13, 21-22, PgID 620-21,

 629-30.) As the Court recognized in its Opinion and Order, the plaintiffs’ claims in

 Shures were found to be barred by collateral estoppel. Executive Ambulatory, 442 F.

 Supp. 3d at 1008 (citing Shures, 2009 WL 3052239, at *3). However, Shures is


                                              11
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20        PageID.1510     Page 12 of 16




 factually distinguishable from this case on this point, as the Shures court found that

 the prior action involved the same parties or their privies as the present one. See

 Shures, 2009 WL 3052239, at *6. Specifically, John Shures was a named party in

 both lawsuits, and while his wife Tracy Shures was a named plaintiff in the second

 action, as opposed to being named in her capacity as the guardian of John Shures in

 the previous one, the court found that Tracy Shures was in privity with her husband’s

 claims, as she “seeks the exact same payment of attendant care fees-ostensibly in her

 role as John Shure’s caretaker, rather than simply as his wife-and claims such

 damages on the exact same facts as did her husband in the prior action.” Id.

 (emphases added) (noting further that “despite Tracy Shure’s eventual removal as

 guardian for John, her status throughout most of the litigation as the representative

 through which John brought suit gave Tracy’s interests further protection.”).

 Conversely, the Court here properly found that Executive Ambulatory was not a

 party or a privy of a party to the prior state court litigation, and that “Plaintiff

 Executive Ambulatory, as assignee of Burrell, did not have a ‘full and fair

 opportunity to litigate’ its claims for PIP benefits, which had not even accrued at the

 time either of the state court complaints were filed and which were not the subject

 of either the ATI or the Burrell state court litigation.” Executive Ambulatory, 442 F.


                                              12
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20       PageID.1511    Page 13 of 16




 Supp. 3d at 1011 (relying on Redburn v. Farmers Ins. Exch., No. 345216, 2020 WLK

 90986 (Mich. App. Jan. 7, 2020)).2

       Defendant has failed to demonstrate a palpable defect by which the Court and

 the parties have been misled with regard to the Court’s collateral estoppel analysis,

 and Defendant’s Motion for Reconsideration on this basis is DENIED.

       C. Defendant Has Failed to Establish that the Court Collaterally
          Attacked the State Court Findings

       Finally, Defendant argues that the Court’s Opinion and Order is a collateral

 attack on the state court judgments. (ECF No. 25 at pp. 23-25, PgID 631-33.)

 Defendant did not make or develop this argument in its motion for summary


 2
   Similarly, Defendant’s citation to a Michigan Court of Appeals case, The Medical
 Team, Inc. v. Auto-Owners Insurance Company, No. 345449, 2020 WL 908486
 (Mich. App. Feb. 25, 2020), does not change the Court’s analysis. First, that case
 did not address collateral estoppel. Rather, the court of appeals found that the
 medical provider’s claims were barred by res judicata, and that case is
 distinguishable because there was no question that the provider could have brought
 its claims in the insured’s prior Wayne County action, which action the provider
 expressly acknowledged when filing its Washtenaw County lawsuit. Id. at *1.
 Indeed, the same claims for the provider’s services were originally included in the
 insured’s prior action until the Wayne County court entered a stipulated order
 indicating that the insured’s claims for bills relating to services provided by the
 provider were dismissed without prejudice. Id. at *1. Further, the provider primarily
 argued on appeal that the prior Wayne County court ruling was erroneous, which the
 court of appeals found constituted an impermissible collateral attack on the Wayne
 County court’s judgment. Id. at *6. Executive Ambulatory does not make such a
 challenge here.
                                             13
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20          PageID.1512    Page 14 of 16




 judgment, and generally a party cannot use a motion for reconsideration to raise new

 arguments that could have been raised before. See Smith, 298 F. Supp. 2d at 637. In

 any event, Plaintiff did not argue (and the Court did not find) that either of the state

 court judgments, which were rendered after the assignment to Plaintiff in this case,

 were erroneous, and the Court’s findings that Plaintiff Executive Ambulatory’s

 claims are not barred by res judicata or collateral estoppel do not amount to an

 impermissible “collateral attack” on the state court judgments, which the Court

 found did not involve Plaintiff Executive Ambulatory or its privy. Accordingly, this

 claim of error is DENIED.

       D. Defendant’s Motion for Judicial Notice (ECF No. 27) is DENIED

       On April 14, 2020, Defendant filed a Motion for Judicial Notice for the Court

 to Take Judicial Notice of its Prior Decisions. (ECF No. 27.) Specifically, Defendant

 requests to have the Court take “judicial notice,” pursuant to Fed. R. Evid. 201, of

 two of its prior opinions that Defendant failed to reference in any of its prior briefing

 to the Court on its motion for summary judgment or its motion for reconsideration.

 (Id.) Defendant’s motion is DENIED. First, Fed. R. Evid. 201 “governs judicial

 notice of an adjudicative fact only[]” and Defendant’s motion instead is simply an

 attempt to file additional supplemental briefing regarding decisions made long


                                               14
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20       PageID.1513    Page 15 of 16




 before the parties here filed briefs regarding Defendant’s Motion for Summary

 Judgment. Accordingly, it is an improper pleading. And, in any event, both cases

 are distinguishable from this one in that the assignments to the providers in those

 cases were not made until after Burrell settled and dismissed her own lawsuit for no-

 fault benefits, and both providers sought to recover for services provided before the

 dismissal date of Burrell’s suit. See ZMC Pharmacy, LLC v. State Farm Mut. Auto.

 Ins. Co., 307 F. Supp. 3d 661, 674-75 (E.D. Mich. 2018) (“Plaintiff’s [Burrell’s]

 acceptance of the case evaluation award on May 9, 2017, and subsequent dismissal

 [of] her claims against State Farm in this action, … forever barred any claim that

 ZMC, who also participated in the case evaluation process but did not accept the

 award, would present for payment from State Farm for no-fault benefits provided to

 Ms. Burrell prior to that date.”) (emphasis added); Michigan Ambulatory Surgical

 Ctr., LLC v. State Farm Mut. Auto. Ins. Co., No 16-cv-14507, 2018 WL 4777409,

 at *7 (E.D. Mich. Oct. 3, 2018) (“Ms. Burrell settled all of her claims for no-fault

 PIP benefits against State Farm by accepting a case evaluation award on or about

 June 6, 2017, and dismissing her claim against State Farm for all no-fault benefits

 arising out of her August 19, 2014 automobile accident, expressly including

 Michigan Ambulatory’s bill. She had no rights to recovery against State Farm that


                                             15
Case 2:18-cv-14094-PDB-EAS ECF No. 33 filed 10/02/20          PageID.1514    Page 16 of 16




 she could assign to Michigan Ambulatory on June 12, 2017. The June 12,2017

 Assignment does not afford Michigan Ambulatory a right to proceed against State

 Farm.”) (emphasis added). As explained above, the assignment to Executive

 Ambulatory was made well prior to the ATI and Burrell state court judgments.

 Accordingly, Defendant’s Motion for Judicial Notice is DENIED.

                                       CONCLUSION

       Defendant’s motion for reconsideration “presents the same issues already

 ruled upon by the court,” and fails to identify “a palpable defect” in the Court’s

 Opinion that, if corrected “will result in a different disposition of the case.” See E.D.

 Mich. L.R. 7.1(h)(3). Therefore, for the reasons set forth above, the Court DENIES

 Defendant’s Motion for Reconsideration. (ECF No. 25.)

       Further, for the reasons set forth above, Defendant’s Motion for Judicial

 Notice (ECF No. 27) is DENIED.

 IT IS SO ORDERED.



 Dated: October 2, 2020                         s/Paul D. Borman
                                                Paul D. Borman
                                                United States District Judge




                                               16
